Title: From Alexander Hamilton to the Directors of the Society for Establishing Useful Manufactures, [12 October 1792]
From: Hamilton, Alexander
To: Directors of the Society for Establishing Useful Manufactures



[Philadelphia, October 12, 1792]

Minute of Matters which appear to require the attention of the Directors of the Society for establishing useful Manufactures.
I   The appointment of a Superintendant, if an unexceptionable person should present; but if none such should occur it may be still most adviseable to defer till the buildings shall be erected and the works in operation.
II   An Application to the Legislature to remove all doubts concerning the power of forfeiting the interest of those who do not pay up. This appears indispensable to the successful prosecution of the business.
III   Application to the Legislature to make the Indentures of Minors of equal force with the Contracts of full Aged persons. Perhaps it will be well to authorise at once the taking of apprentices.
IV   The authorising the sale of a certain number of Lots to persons (other than Mechanics) who may incline to build and settle. In this case the price of a lot ought to be set high (say not less than 150 Dollars for one consisting of a quarter of an acre) and a condition ought to be annexed to oblige the erecting upon it within a year a building of a certain value to be defined. Perhaps Twenty lots will suffice for this purpose. Tis desireable to accelerate some establishments besides those of the Society.
V   A person in the character of Store keeper is much wanting. He ought to keep a book and make regular entries in it of all articles received and issued specifying from and to whom, that a strict accountability may be established. An exact inventory of tools & implements in the possession of each person ought to be taken, when any is broken the parts returned when a new one is demanded—when lost a report to be made to the store keeper & noted in some proper column. Here is much opportunity for abuse and waste. It will be well that all articles purchased and sent to the Manufactory should be accompanied with something in nature of a bill of lading or cocquet to be delivered to the Storekeeper so that his books may shew as well by whom & how articles are sent as the particulars of the articles.
A board yard well regulated to be under the care of the Storekeeper or some person under him seems much wanted.
VI   Some reductions of persons or wages may be found practicable but in this it will not be well to dismiss persons who though not immediately essential will be proper to be retained to be prepared for the works when ready. Such persons however will probably be content with half wages till the Manufactory goes into operation.
VII   The Machines ordered were not going forward for want of some materials. It is interesting that all impediment should be removed. It will perhaps be most advantageous to contract for them by the piece but in this case a proper allowance would be to be made to the Society for the use of Shops tools &c.
VIII   Piece-work in every branch has been found preferable to working upon wages. Somebody ought to be charged in time with preparing for the Society a scale of allowances or rates. The highest allowances in England would seem to be the proper standard; which considering collateral advantages will probably suffice. Young in his annals gives the rates of wages & compensations in England.
